 In theMatterof BUZARD-BURKHART PINECOMPANYandGoosELAKELUMBER WORKERS' & LOGGERS' UNIONCase No. R-2856SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONOctober 31, 1941On September 5, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding."Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on September 29, 1941,under the direction and supervision of the Regional Director for theNineteenth Region (Seattle, Washington).On October 2, 1941, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties his Election Reporton the balloting.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows: .Total on eligibility list ---------------------------------------- 107Votes cast for Lumber and Sawmill Workers Union, Local2101, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the A. F. of L------------35Votes cast for Goose Lake Lumber Workers' and LoggersUnion----------------------------------------------------45Votes cast for Neither-------------------------- ------------10Total valid votes cast---------------------------------------90On October 10, 1941, Lumber_ and Sawmill Workers Union Local2701, chartered by United Brotherhood of Carpenters & Joiners ofAmerica, affiliated with the American Federation of Labor, filed arequest for a run-off election to be held by the Board.Althoughneither of the competing labor organizations in the election receiveda majority of the votes cast, the results of the -election show that amajority of the employees in question desire to bargain collectively135 N. L. R. B., No. 44.36 N. L. R. B., No. 124.598 BUZARD-BURKHART PINE COMPANY599with the Company.Accordingly we shall direct a run-off electioninwhich such employees will be given an opportunity to decidewhether they desire to be represented by Goose Lake Lumber Work-ers'&.Loggers' Union, or by Lumber and Sawmill Workers UnionLocal 2701, chartered by United Brotherhood of Carpenters & Joinersof America, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) ofthe National Labor Relations Act,49 Stat. 449,and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwithBuzard-Burkhart Pine Company,Lakeview,Oregon, an elec-tion by secret ballot shall be conducted as early as possible,but notlater thanthirty(30) days from the date of this Direction of Run-OffElection, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations,among all employees of Buzard-Burk-hart Pine Company,describedin theDirection of Election issued Sep-tember 5, 1941,but excluding those who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Goose Lake Lumber Workers'&Loggers' Union, or by Lumberand Sawmill Workers Union Local 2701,chartered by United Brother-hood of Carpenters&Joiners of America, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.Mx. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.